The facts sufficiently appear in the opinion.
In an action for the recovery of delinquent taxes, judgment was rendered against defendant for the sum of twenty-four thousand two hundred and nine dollars and seventy-three cents for taxes and penalties, together with the district attorney's fees, and costs of suit. Included in the judgment is the sum of one thousand one hundred and six dollars and ninety-eight cents, with penalities, the amount of a special school tax levied upon the property of the defendant in the Argenta school district.
One of the objections is that this school district was not organized in conformity with the provisions of the statutes of the state relating to the formation of school districts, and that the levy of the school tax was, therefore, illegal. It was shown that the district had been in existence since the year 1871; that, from that time down to the time of trial, it had received from the school fund of the county, for its support, moneys aggregating the sum of twenty-four thousand three hundred and seventy two dollars and ninety cents; that three special taxes had been levied and collected for its benefit, and, apparently, no question of the legality of its organization had ever been made. Upon these facts, defendant is precluded from attacking the legality of the organization of the district. In support of this conclusion we rely upon the principles announced in the case of Stuart v. School District,30 Mich. 69. In that case, complainants resisted the enforcement of a school district tax for the reason now urged by defendant. The district had exercised the powers and privileges of a school district for thirteen years, with the acquiescence of the public. The court said: "Whether this particular objection would have been worthy of serious consideration had it been made sooner, we must, after this lapse of time, wholly decline to consider. This district existed de facto, and we suppose de jure,
also, for we are not informed to the contrary, when the legislation of 1859 was had, and from that time to the present it has assumed to possess and exercise all the franchises which are now brought *Page 79 
in question, and there has since been a steady concurrence of action on the part of its people in the election of officers, in the levy of large taxes, and in the employment of teachers for the support of a high school. The state had acquiesced in this assumption of authority, and it has never, so far as we are advised, been questioned by any one until, after thirteen years use, three individual taxpayers, out of some thousands, in a suit instituted on their own behalf, and to which the public authorities give no countenance, come forward in this collateral manner and ask us to annul the franchises. To require a municipal corporation, after so long an acquiescence, to defend, in a merely private suit, the irregularity, not only of its own action, but even of the legislation that permitted such action to be had, could not be justified by the principles of law, much less by those of public policy. We may justly take cognizance in these cases of the notorious fact that municipal action is often exceedingly informal and irregular, when, after all, no wrong or illegality has been intended, and the real purpose of the law has been had in view and been accomplished; so that it may be said the spirit of the law has been kept, while the letter has been disregarded. We may also find in the statutes many instances of careless legislation, under which municipalities have acted for many years, until important interests have sprung up, which might be crippled or destroyed, if then for the first time, matters of form in legislative action were suffered to be questioned. If every municipality must be subject to be called into court at any time to defend its original organization and its franchises at the will of any dissatisfied citizen who may feel disposed to question them, and subject to dissolution, or to be crippled in authority and powers if defects appear, however complete and formal may have been the recognition of its rights and privileges, on the part alike of the state and its citizens, it may very justly be said that few of our municipalities can be entirely certain of the ground they stand upon, and that any single person, however honestly inclined, if disposed to be litigious, or over technical and precise, may have it in his power in many cases to cause infinite trouble, embarrassment and mischief." (Pages 72, 73.)
The other objection arises out of an alleged overvaluation, and, therefore, fraudulent valuation, of defendant's railroad in Lander county. *Page 80 
The line of railroad was assessed at fourteen thousand dollars per mile. The board of equalization reduced the assessment to twelve thousand dollars. Defendant introduced evidence tending to show that a similar line of road could be constructed in Lander county at a cost not exceeding-nine thousand dollars per mile. It is contended that the assessment should not exceed this figure, and that the valuation should be reached by considering the road as an isolated piece of property situated in Lander county, without reference to its connections at either end. The statute, however, requires assessors to estimate the value of railroads with reference to their position, connections and use, and "as an integral part of a complete, continuous, and operated line of railroad, and not as go much land covered by the right of way merely, nor as so many miles of track consisting of iron rails, ties, and couplings." (Stat. 1875, p. 106.)
Tested by this rule, there is no evidence tending to show an overvaluation of the railroad.
The judgment and order of the district court are affirmed.